DETAILED ACTION
This office action is in response to applicant’s After-Final amendments filed on 03/04/2021.
Currently claims 1-4 are pending in the application.
Allowable Subject Matter
Claims 1-4 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art Japanese Patent Pub # JP-2013-004583 A to Oshida teaches, a wafer processing method comprising: 
attaching a back grinding tape (B; Fig. 1; [0084]; i.e. back grind tape) to a front surface of a wafer (W; Fig. 1; [0084]; i.e. wafer), 
wherein bumps of chips (soldering balls for device connection) which are formed on the front surface of the wafer (W) are covered by an adhesive layer (Fig. 9; [0141]; Oshida teaches that a BG tape B, an ultraviolet curing adhesive, is provided on the wafer. Thus it can considered that the soldering balls would be covered by the adhesive layer of the back grinding tape) of the back grinding tape (B) (Fig. 1; [0084]); 
Note: Oshida teaches in para. [0084] that the back surface of the wafer W faces upward, thus the chips are located on the surface of the wafer W facing down and touches back grinding tape B.

    PNG
    media_image1.png
    823
    700
    media_image1.png
    Greyscale

applying a laser beam (L; Fig. 2; [0161]; i.e. laser beam) from a back surface of the wafer (W) along a cut line (S; Fig. 12; [0164]; i.e. cutting lines) to form modified regions (K; Fig. 12; [0165]; i.e. modified region, along the cut line S) inside the wafer (W); 

    PNG
    media_image2.png
    582
    704
    media_image2.png
    Greyscale

Note: Oshida teaches in para. [0121] with reference to FIG. 4 that the chuck 140 is positioned on rough grinding stage 118 and subsequently on the polishing stage 122, and the adsorbed wafer W is polished, and a variation in machining quality caused by grinding and a variation in thickness of the wafer W are removed. The process of removal of variation of thickness obviously reduces the overall thickness of the wafer W.

    PNG
    media_image3.png
    769
    703
    media_image3.png
    Greyscale

in a state in which the back grinding tape (B) is attached to the front surface (bottom surface; Fig. 13) of the wafer (W), 
applying a load (218; Fig. 13; [0150]; i.e. pressing member) to the cut line (S) from the back surface (top surface; Fig. 13) of the wafer (W) to 

    PNG
    media_image4.png
    529
    593
    media_image4.png
    Greyscale

Furthermore, US Patent Pub # US 2018/0047651 A1 to Chen teaches, the bumps of chips (350; Fig. 9A; [0074]; i.e. solder balls) are buried in the adhesive layer of the tape (910; Fig. 9A; [0074]; i.e. adhesive tape);

    PNG
    media_image5.png
    296
    837
    media_image5.png
    Greyscale

However, neither Oshida nor any cited prior art, appear to explicitly disclose, in context, in a state in which the back grinding tape is attached to the front surface of the wafer, applying a load to the cut line by a break bar of a dividing device from the back surface of the wafer to cause a portion in a vicinity of the cut line sink in the back grinding tape 
Specifically, the aforementioned ‘in a state in which the back grinding tape is attached to the front surface of the wafer, applying a load to the cut line by a break bar of a dividing device from the back surface of the wafer to cause a portion in a vicinity of the cut line sink in the back grinding tape gradually and cause the chips situated on both sides of the cut line incline gradually to divide the wafer along the cut line and obtain individual chips,’ is material to the inventive concept of the application at hand to provide a wafer processing method which can simplify the wafer processing and efficiently obtain chips of stable quality.
Dependent claims 2-4 depend, directly or indirectly, on allowable independent claim 1. Therefore, claims 2-4 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. M. Sohel Imtiaz/
Patent Examiner
Art Unit 2812


03/26/2021

/CHARLES D GARBER/Supervisory Patent Examiner, Art Unit 2812